9 A.3d 1137 (2010)
Jeffrey WINK, Marcia Wink, David Roberts and Nancy Roberts, Respondents
v.
Steven MAGROWSKI and Lori Magrowski, Petitioners.
No. 525 MAL 2010.
Supreme Court of Pennsylvania.
December 13, 2010.

ORDER
PER CURIAM.
AND NOW, this 13th day of December, 2010, the Petition for Allowance of Appeal is GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED to that court upon the record evidence establishing that the petition to open was filed within ten days after the Prothonotary sent the requisite notice of the entry of the judgment on the docket under Pa.R.C.P. 237.3(b). We direct the Superior court to further remand this matter to the trial court to consider in the first instance whether the Petitioners' proposed answer presented a meritorious defense.
Jurisdiction is relinquished.